Citation Nr: 0532055	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a variously 
diagnosed psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to April 1971.  This matter is before the Board of 
Veterans' Appeals (Board) from a January 2004 RO rating 
decision which found that new and material evidence had not 
been received.  In August 2005 the veteran failed to report 
for a scheduled videoconference hearing.


FINDINGS OF FACT

1.  A January 1974 rating decision denied service connection 
for psychiatric disability (characterized as emotionally 
unstable personality and depressive reaction) based 
essentially on a finding that such disability was not shown 
to be related to the veteran's service; he initiated, but did 
not perfect, an appeal of that decision, and it became final.

2.  Evidence received since the January 1974 rating decision 
was not previously of record, tends to relate the veteran's 
psychiatric disability to his service, and thus relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence now shows that the veteran has a bipolar 
disorder, and that such disorder was initially manifested 
during his active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1974 RO rating 
decision is new and material and the veteran's claim for 
service connection for a variously diagnosed psychiatric 
disability may be, and is, reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Service connection for a bipolar disorder is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, in letters dated in September and 
October 2003, the veteran was notified of the duty to notify 
and assist requirements of the VCAA.  In light of the 
disposition below, the Board finds no reason to belabor the 
impact of the VCAA on the instant case.

B.  New and Material Evidence

By April 1972 rating decision, the RO denied service 
connection for a nervous condition (classified as emotional 
immature personality).  The veteran did not appeal the April 
1972 rating decision and it became final.

By January 1974 rating decision, the RO denied service 
connection for a nervous condition (classified as emotionally 
unstable personality), based on a finding that no psychosis 
or neurosis was found in service and that the veteran was 
treated for a constitutional or developmental abnormality 
during service (emotionally unstable personality), which is 
not a disability under the law.  The RO also essentially 
found that the veteran's depressive neurosis diagnosed two 
years after his separation from service was not related to 
service.  The veteran initiated an appeal of the January 1974 
rating decision, but did not perfect the appeal after a 
statement of the case was issued in February 2004.  The 
January 1974 rating decision is the last final disallowance 
of the claim seeking service connection for a psychiatric 
disability, generally, and such claim may be reopened only if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105.
[At this point it is noteworthy that the veteran seeks 
service connection for a psychiatric disability, however 
characterized.  Interim rating decisions and a May 2000 
decision by the Board denied, and declined to reopen, a claim 
seeking service connection for PTSD.  Those decisions 
addressed only the limited psychiatric entity of PTSD, and 
did not consider the matter of service connection for other 
psychiatric entities.  Hence, they are not final decisions on 
the broader issue of entitlement to service connection for a 
variously diagnosed psychiatric disability.]  

38 C.F.R. § 3.156 which defines new and material evidence was 
amended, effective  for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  The change in the law 
applies in the instant case because the claim to reopen was 
filed after August 29, 2001. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the January 1974 RO 
rating decision included service medical records, a VA 
examination report, and VA treatment records.  Service 
medical records show that the veteran was hospitalized in 
March 1971 for treatment and observation, and in April 1971 
the discharge diagnosis was emotionally unstable personality, 
mild to moderate.  Postservice treatment records show that in 
November 1971 he was seen for neuropsychiatric evaluation and 
was found to exhibit some loosening of associations.  On VA 
examination in January 1972, it was noted that there was no 
evidence of psychiatric disability.  He was hospitalized from 
May 1973 to June 1973 and the discharge diagnosis was 
depressive neurosis.  

Evidence received since the January 1974 rating decision 
includes VA treatment records, private treatment records, VA 
examination reports, and Social Security records.  Private 
and VA treatment records show that the veteran received 
mental health treatment on numerous occasions and had various 
diagnoses including depressive neurosis, personality 
disorder, PTSD, anxiety, depression, and major depression 
with psychosis.  In 1994 the veteran was found to be disabled 
by the Social Security Administration, partially based on a 
diagnosis of depression.  

In February 2004, the veteran submitted a December 2003 
opinion from a VA physician who had been treating him for 
PTSD.  The VA physician opined, based upon the veteran's 
"military medical records and records of subsequent mental 
health treatment and [his] personal knowledge of this 
veteran", that the symptoms the veteran "exhibited are one 
and the same as what he is being treated for at the present 
time".  The VA physician further opined that "this veteran 
has a diagnosis of bipolar disorder - mixed type and the 
symptoms of agitation, depression, mood lability, sleep 
changes, and bizarre ideation bare out today as they did back 
in the 1970s during his active duty service."  The VA 
physician also opined that the veteran was misdiagnosed as 
having a personality and/or developmental disorder as 
evidenced by his course of treatment and symptom profile over 
the past 30 years.  

The December 2003 VA physician's opinion is new evidence as 
it was not previously before VA decisionmakers.  The evidence 
is also material in that it relates to an unestablished fact 
necessary to substantiate the claim by providing a link 
between the veteran's current psychiatric disorder and 
service.  As it satisfies threshold criteria for establishing 
service connection, it also raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board 
concludes that new and material evidence has been received 
since the January 1974 RO rating decision, and that the claim 
for service connection for a variously diagnosed psychiatric 
disability may be reopened.

As the Board has reopened the claim for service connection 
for a psychiatric disorder, due process requirements would 
ordinarily mandate that the Board remand the case to the RO 
for de novo consideration.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, such remand is not necessary as the veteran 
will not be prejudiced by the Board's decision below.

C. De Novo Consideration

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records show that during service the veteran 
was seen for psychiatric complaints, and that various 
diagnoses were entertained.  In November 1970 the diagnosis 
was situational reaction with depressive features.  In 
February 1971 the veteran was seen for possible 
schizophrenia, and the impression was depressive reaction.  
In March 1971 he continued to have problems with fighting and 
emotional outbursts while drinking.  There was no indication 
of psychosis and he did not have a paranoid personality.  The 
examiner indicated that the veteran could best be described 
as having an explosive personality or emotionally unstable 
personality.  He was psychiatrically cleared for 
administrative separation as unsuitable for service with a 
character and behavior disorder.  He was medically evacuated 
from Vietnam and admitted to the Long Beach Naval Hospital 
for treatment and observation.  On the discharge summary it 
was noted that at no time during his hospital stay was there 
evidence of psychosis.  In April 1971 he was discharged to 
full duty and found fit for same.  The discharge diagnosis 
was emotionally unstable personality, mild to moderate.

Post-service treatment records show that in November 1971 the 
veteran was seen for psychiatric evaluation and was found to 
exhibit some loosening of associations.  He was referred to 
the mental hygiene clinic, and at intake described himself as 
unhappy and confused.  His associations continued to be 
disconnected.  In March 1972 his case in the mental hygiene 
clinic was closed because he failed to adhere to the 
treatment regimen.  In February 1973 he complained of being 
nervous and feared he would lose his job.  He was advised to 
have consistency in his treatment, but he did not want to 
make another appointment.  From May 1973 to June 1973 he was 
hospitalized for complaints of feeling nervous, thin, and 
afraid of hurting his family.  The discharge diagnosis was 
depressive neurosis.  

Subsequent VA and private treatment records show that the 
veteran was seen on numerous occasions for psychiatric 
treatment and various psychiatric diagnoses were given, 
including PTSD, depression, anxiety, major depression, etc.  

In February 2004 the veteran submitted a December 2003 letter 
from a VA physician who was treating him for PTSD.  In the 
letter the VA physician opined, in essence, that the veteran 
has a bipolar disorder which was first manifested in service, 
but was misdiagnosed as a personality and/or developmental 
disorder.  

The Board finds the VA physician's letter highly probative in 
the matter at hand.  The opinion is by a competent medical 
care provider (the veteran's treating physician) who is 
familiar with the record and the veteran's history.  Because 
he is a VA employee, it is assumed that physician's opinion 
is impartial, and not unduly biased in favor of the veteran.  
There is no negative or contrary evidence of record.  The 
opinion is based on factual information that is consistent 
with the evidence of record, and includes an explanation of 
the rationale.  The Board finds the opinion persuasive for 
the conclusion that the veteran's has a bipolar disorder that 
had an onset in service.  Consequently, service connection 
for a bipolar disorder  is warranted.  


ORDER

The veteran's claim seeking service connection for a 
variously diagnosed psychiatric disability is reopened, and 
service connection for a bipolar disorder is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


